Title: From Abigail Smith Adams to John Adams, 15 March 1817
From: Adams, Abigail Smith
To: Adams, John


				
					
					Quincy March 15th 1817
				
				So, so master John, your Back is up, because you have not been written to, as often as you thought your dignity required—why I really think there is Some reason for you to complain of your Hingham School Mates—but I beleive they are Scatterd now, not one of them remaining  with mr Thimbull who were your companions—new ones SucceedPoliteness requires that notice Should be taken of letters of Friendship. in this respect, your Brother has been deficient. Now Sir how does the account stand between you and me? I beleive you are in arrears, but as I hear from your Father that a Letter from you, is on its passage, I shall not be ceremonious with youIn your Letter to your Grandfather, you apprehend your Friends here are forgetting you! No No my dear Boy—we think of you all, talk of you all, praise you, as much as we dare to. what would you have more?March 16th 1817I this morning received a Beautiful written Letter from my g Son master J Adams. I see that he is much improved, which is a pleasing circumstance—I thank him for the information he has given me respecting his Studies—I always knew, that he could accomplish what ever he pleased—my dear John I am delighted with the expectation of your Speedy return to America—I hope you feel equally gratified—your Father is appointed Secretary of State—mr Rush my particular Friend, is to be his Successor, a most excellent Man, who will do honour to his Country—your uncle Thomas is now attending Taunton Court. when he returns—I will not fail to enter your complaint—I suppose I must write Seperately to Charles, or he too will complain; but if either of you live to 70 years, you will find your fingers grow stiff, your faculties dull, your memory treacherous—and your imagination decayed and blunted by the tooth of old Time—and you will be ready to say in the Words of the old Scotch Songo blythe and Heartsome was the timeWhen Life was in its MayAn blissfull were the joys of youthThat now are fled for AgeThere memory Still delights the HeartAn’ oft employs the Min’An’ fancy lives to wander backTo auld lang Syne.with fond regard we think on a’our parents tender care,And Friend an’ young companions dearThat we can meet Nae mour’The Bonds of early Friendship StillAround the Heart entwineAn memory with a Sigh looks backon auld lang Syne.“The Heart will feel. the tear will Steal”“For auld lang Syne”adieu my Dear John. my hopes and wishes for you are that you may be good, and do good, fear God and keep his commandments for this is the whole Duty of ManI am your affectionate / Grand Mother
				
					A Adams
				
				
			